 

     Exhibit 10.3

 

 

 

FIRST AMENDMENT TOAGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

 

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is dated as of October 2, 2017 by and between
NETAPP, INC., a Delaware corporation (“Seller”), and GOOGLE LLC, a Delaware
limited liability company, successor by conversion to Google Inc., a Delaware
corporation (“Buyer”).

RECITALS

A.Buyer and Seller entered into that certain Agreement of Purchase and Sale and
Joint Escrow Instructions dated as of September 11, 2017 (the “Agreement”) with
respect to certain real property, improvements and undeveloped land located in
Sunnyvale, California (as more particularly described in the Agreement, the
“Property”).  All capitalized and undefined terms used in this Amendment shall
have the meanings given to them in the Agreement.

B.Buyer is currently in the process of conducting a Survey of the Property and,
therefore, Buyer and Seller have agreed to revise the Interim Date as it relates
to Buyer’s review of the Survey and for Buyer to provide an additional Objection
Notice, if any, as provided below.

C.Buyer and Seller have mutually agreed to modify the Agreement, all as more
particularly set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, and of the conditions, terms,
covenants, and agreements set forth herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the Agreement is amended as follows:

1.Extension for Survey Review. Section 4.2.1 of the Agreement is hereby deleted
in its entirety and replaced by the following:

“Buyer shall obtain from the Title Company a preliminary title report for the
Property (the "PTR") and copies of all underlying title documents described in
the PTR.  Buyer may obtain, at Buyer’s sole cost and expense, a land title
survey (certified to include Seller) of the Property prepared by a licensed
surveyor (the "Survey").  Seller shall also deliver to Buyer any Survey that has
been performed within the last twelve (12) months. Buyer shall deliver a copy of
any Survey to Seller and Title Company within three (3) business days after
Buyer’s receipt thereof. Buyer shall have twenty-one (21) days after receipt of
the PTR (but in any event not later than nine (9) business days prior to the
Contingency Deadline) (the “PTR Interim Date”) to provide written notice (the
“PTR Objection Notice”) to Seller of any matters shown by the PTR which are not
satisfactory to Buyer. In addition, Buyer shall have until 5:00 p.m. Pacific
Standard Time on October 19, 2017 (the “Survey Interim Date”) to provide written
notice (the “Survey Objection Notice”) to Seller of any such matters shown by
the Survey which are not satisfactory to Buyer. The PTR Objection Notice and the
Survey Objection Notice may be referred to herein, collectively, as the
“Objection Notice”. In the event that legal descriptions, assessors numbers, or
essential title information is not available for one or more of the parcels
comprising the Unimproved Land by the date that is ten (10) business days prior
to either the

 

--------------------------------------------------------------------------------

 

PTR Interim Date and/or the Survey Interim Date, the PTR Interim Date and/or
Survey Interim Date shall be extended on a day for day basis until such date as
Buyer receives such information. If Seller and Escrow Holder have not received
the PTR Objection Notice by the PTR Interim Date, that shall be deemed Buyer’s
unconditional approval of the condition of title to the Property, subject to the
provisions of Section 4.2.2 below. If Seller and Escrow Holder have not received
the Survey Objection Notice by the Survey Interim Date, that shall be deemed
Buyer’s unconditional approval of the condition the matters on the Survey,
subject to the provisions of Section 4.2.2 below. Except as provided in this
Section 4.2, Seller shall have until the date which is two (2) business days
prior to the Outside First Closing Date to make such arrangements or take such
steps as the parties shall mutually agree to satisfy Buyer's objection(s) set
forth in the PTR Objection Notice and/or the Survey Objection Notice; provided,
however, that, except with respect to liens secured by deeds of trust securing
loans made to Seller, mechanics' liens relating to work authorized and
contracted by Seller, judgment liens against Seller, and delinquent taxes
(herein "Monetary Liens", which Seller agrees to have removed on or before the
First Closing Date), Seller shall have no obligation whatsoever to expend or
agree to expend any funds, to undertake or agree to undertake any obligations or
otherwise to cure or agree to cure any of Buyer’s objections in the PTR
Objection Notice. Within two (2) business days of receipt of the PTR Objection
Notice and within two (2) business days of receipt of the Survey Objection
Notice, Seller may, in its sole discretion, deliver separate written notice to
Buyer and Escrow Holder as to each Objection Notice identifying which
disapproved items Seller shall undertake to cure or not cure ("Seller's
Response"). If Seller does not deliver a Seller's Response within said two (2)
business day periods, Seller shall be deemed to have elected to not remove or
otherwise cure any exceptions disapproved by Buyer. If Seller elects, or is
deemed to have elected, not to remove or otherwise cure an exception disapproved
in either Objection Notice, and Buyer does not terminate this Agreement prior to
the Contingency Deadline pursuant to Section 4.1.2 above, Buyer shall be deemed
to have approved Seller’s Response (or, if applicable, Seller’s deemed election
to not remove or otherwise cure any exceptions disapproved by Buyer) and
irrevocably waived its objection to any title and/or survey matters which Seller
has not expressly undertaken to cure in Seller’s Response. Except for Monetary
Liens, all matters shown in the PTR with respect to which Buyer fails to give a
PTR Objection Notice on or before the PTR Interim Date shall be deemed to be
approved by Buyer and, all matters shown in the Survey with respect to which
Buyer fails to give a Survey Objection Notice on or before the Survey Interim
Date shall be deemed to be approved by Buyer. For the avoidance of doubt,
nothing in this Section 4.2.1 shall limit or modify the parties’ rights and
obligations with respect to the Subdivision Map for the Common Lot as set forth
in Section 3.2.3 above.”

 

2.Full Force and Effect.  Except as modified by this Amendment, the terms and
provisions of the Agreement are hereby ratified and confirmed and are and shall
remain in full force and effect.  Should any inconsistency arise between this
Amendment and the Agreement as to the specific matters which are the subject of
this Amendment, the terms and conditions of this Amendment shall control.  This
Amendment shall be construed to be a part of the Agreement and shall be deemed
incorporated in the Agreement by this reference.  

3.Counterparts; Facsimile and Electronic Copy.  This Amendment may be executed
in two (2) or more counterparts, each of which shall be an original, and all of
which shall constitute one original of this Amendment.  Signatures to this
Amendment transmitted by telecopy or email shall be valid and effective to bind
the party so signing.  Each party agrees to promptly deliver an execution
original to this Amendment with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Amendment, it being
expressly agreed that each party to this Amendment shall be bound by its own
telecopied or emailed signature and shall accept the telecopied or emailed
signature of the other party to this Amendment

 

--------------------------------------------------------------------------------

 

4.Entire Agreement.  The Agreement, as amended by this Amendment, constitutes
the full and complete agreement and understanding between the parties hereto and
shall supercede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in the Agreement, as so amended, and no provision of the Agreement, as
so amended, may be modified, amended, waived or discharged, in whole or in
party, except by a written instrument executed by all of the parties hereto.

5.Governing Law.  This Amendment shall be governed by the laws of the State set
forth in the Agreement.

6.Authority.  Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.  

 

[SIGNATURE PAGE FOLLOWS]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SELLER:

NETAPP, INC.,

a Delaware corporation

 

 

By: /s/ Jeffrey Bergmann

Name: Jeffrey Bergmann

Title: Vice President, Tax & Treasury

 

BUYER:

GOOGLE INC.,

a Delaware corporation

 

 

By: /s/ Mark Golan

Name: Mark Golan

Title:   Vice President, Real Estate and Workplace Services,

Bay Area

 

 